Matter of Bianca G. (Tyra R.-W.) (2016 NY Slip Op 08077)





Matter of Bianca G. (Tyra R.-W.)


2016 NY Slip Op 08077


Decided on November 30, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-10054	ON MOTION
 (Docket Nos. B-822-15, B-823-15)

[*1]In the Matter of Bianca G. (Anonymous). Westchester County Department of Social Services, petitioner-respondent; 
andTyra R.-W. (Anonymous), appellant, et al., respondent.


Karen M. Jansen, White Plains, NY, for appellant.
Robert F. Meehan, County Attorney, White Plains, NY (Eileen Campbell O'Brien of counsel), for petitioner-respondent (no brief filed).
Darren DeUrso, White Plains, NY, attorney for the child (no brief filed).

DECISION & ORDER
Appeal from an order of fact-finding and disposition of the Family Court, Westchester County (Rachel Hahn, J.), dated October 5, 2015. The order, after a fact-finding hearing, found that the mother had abandoned the subject child, terminated her parental rights, and transferred guardianship and custody of the child to the Westchester County Department of Social Services for the purpose of adoption. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the motion of Karen M. Jansen for leave to withdraw as counsel for the appellant is granted, and she is directed to turn over all papers in her possession to new counsel assigned herein; and it is further,
ORDERED that Helene M. Greenberg, Esq., 45 Knollwood Road, Suite 502, Elmsford, NY, 10523, is assigned as counsel to perfect the appeal; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the appellant within 90 days of the date of this decision and order on motion and the respondent shall serve and file its brief within 30 days after the brief on behalf of the appellant is served and filed. By order on certification of this Court dated December 16, 2015, the appellant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers, including a certified transcript of the proceedings, and on the briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
While we are satisfied with the sufficiency of the brief filed by assigned counsel, upon our independent review of the record, we conclude that there are nonfrivolous issues in this case, including, but not necessarily limited to, whether the Westchester County Department of Social [*2]Services established by clear and convincing evidence at the fact-finding hearing that the appellant abandoned the subject child (see Social Services Law § 384-b[4][b]; [5][a]; Matter of Robert A.G., 62 AD3d 701, 701). Accordingly, assignment of new counsel is warranted (see People v Stokes, 95 NY2d 633, 638; People v Dudley, 133 AD3d 682, 683; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 254-261).
HALL, J.P., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court